Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 2, 4-6, 8, 10, 12 and 14 are currently under examination, wherein no claim has been amended in applicant’s amendment filed on July 28, 2021.
Status of Previous Rejections
2.	The previous rejections of claims 2, 4-6, 8, 10, 12 and 14 under 35 U.S.C. 103 as stated in the Office action dated May 28, 2021 are maintained as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 2, 4-6, 8, 10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al. (US Pub 2008/0000549 A1) in view of Okada et al. (US Pub 2013/0333806 A1).
	With respect to claims 2, 4-6, 8, 10, 12 and 14, Sheng et al. (‘549 A1) discloses a solder paste comprising a flux comprising by weight 55-75% of a solvent system comprising a mixture of solvent including a highly viscous solvent containing e.g. 0-30% of isobornyl cyclohexanol, 10-25% of a rosin, 1-6% of a thixotropic agent and 10-20% of 
Response to Arguments
4.	The applicant’s arguments filed on July 28, 2021 have been fully considered but they are not persuasive.	
First, the applicant argues that Sheng et al. (‘549 A1) requires a solvent in a solid state at room temperature while 1,2,6-hexantriol is liquid at room temperature. In 
Second the applicant argues that the claimed specific combination of isobornyl cyclohexanol and 1,2,6-hexantriol provides unexpected results. In response, the examiner notes that applicant’s position is stated by way of argument alone and therefore not considered to be of probative value.  Evidence of non-obviousness such as criticality of ranges or unexpected results may be appropriate for a declaration under 37 CFR 1.132.  See MPEP section 716.02. To establish unexpected results over a claimed range, applicant should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. See MPEP 716.02(d) [R-2] II. In the instant case, the applicant should compare a sufficient number of tests between the claimed specific combination and the combinations of isobornyl cyclohexanol with each of all the other solvents disclosed by Sheng et al. (‘549 A1) to establish the criticality of the claimed specific combination in terms of unexpected results.




Conclusion
5.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Weiping Zhu/
Primary Examiner, Art Unit 1733

8/9/2021